Title: To George Washington from Joseph Poucher, 29 February 1776
From: Poucher, Joseph
To: Washington, George



Sr
Ipswich [Mass.] February 29th 1776

I Take the Freedom To inform Your Excellency at this Time by writeing, (being Sensible of your Candour by information) that for Some months past, I have had the Care of providing for a Number of prisioners of war Committed To this Goal by proper authority for which Service I Charged the Colonies Six Shillings pr week For Each of Them in Two former accompts heretofore Presented To the Honourable Generll Court of this Colony for allowance who has Been pleased To allow me but five Shillings pr week for that Service which Sum is Less Than I Can by any means afforde it for—I am very Farr from inhansing the prizes of any Thing to that Degree as to Be oppressive To my Dr Curtrymen in This Day of Destress. I only Desire to have my outsets made Good and Some proper allowance for the Expence of my Time in the affair which I apprehend the Six Shillings will Scarcely Doo—wherefore I would intreat the favour of your Excellencys Laying the inclosed before the Honorble House To Whome it is Directed and use your influence in Geeting The Same allowed if your Excellency Shall apprehend the Same to be Consistent with Reason & not injurious To the publick Cause for which we are So justly Contending—with all possible Regards I Subscrib mySelf your Excellencys most obedient and very Humble Servant

Joseph Poucher

